Citation Nr: 1119927	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right inguinal hernia disability.

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to a compensable disability rating for residuals of a fracture of the right little finger.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), that declined to reopen the Veteran's claim for service connection for a right inguinal hernia disability; denied the Veteran's claims for service connection for a low back disability and an acquired psychiatric disorder, to include PTSD; and continued a noncompensable disability rating for a right little finger disability.  

In October 2009, the Veteran testified at a travel board hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.  The issues of whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a right inguinal hernia disability, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to a compensable rating for a right little finger disability were subsequently remanded in December 2009.  

In December 2009, the Board denied the Veteran's claim for service connection for a low back disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a November 2010 Order of the Court vacated the part of the decision denying the claim and remanded the claim for readjudication in accordance with the Joint Motion for Remand.  

The issues of whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a right inguinal hernia disability, entitlement to service connection for a low back disability, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals of a fracture of the right little finger are characterized by pain.  There is no evidence of arthritis, ankylosis, additional functional loss during flare-ups, neurological deficits, or a condition analogous to amputation. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of a fracture of the right little finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.71a, Diagnostic Codes 5010, 5156, 5227, 5230 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

For increased rating claims, the Veterans Claims Assistance Act of 2000 (VCAA) requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general 
notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in letters dated in July 2003 and March 2009 as well as other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and provided examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).     

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2010).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2010) and 38 C.F.R. § 4.45 (2010) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).    

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the multiple involvements of the interphalangeal and metacarpal joints of the upper extremities are considered groups of minor joints.  See 38 C.F.R. § 4.45.      

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  In this case, there is no X-ray evidence of arthritis in the right little finger, and so the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased rating for the right little finger disability.  The Board will therefore discuss the applicability of the other regulatory criteria.   

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, the one predominantly used by the individual.  Only one extremity is considered to be major, and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69 (2010).  In this case, the clinical evidence of record shows that the Veteran is right-handed.  Thus, the rating of his upper extremity disability is to be made on the basis of the right upper extremity being the major extremity. 

The Veteran's residuals of a fracture of the right little finger have been rated under Diagnostic Code 5230, which contemplates limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).  Under Diagnostic Code 5230, a noncompensable disability rating is warranted for any limitation of motion of the little finger.  Accordingly, because the Veteran is already in receipt of the maximum rating under the diagnostic criteria, Diagnostic Code 5230 cannot serve as a basis for an increased rating in this case.

However, the Board must also consider the Veteran's disability under other diagnostic codes that are potentially applicable.  Diagnostic Code 5227 contemplates ankylosis of the ring or little finger.  Under Diagnostic Code 5227, a noncompensable disability rating is warranted for unfavorable or favorable ankylosis of the little finger.  The Rating Schedule also indicates that where the little finger is ankylosed, VA may consider whether the disability is analogous to amputation, or whether the disability results in the limitation of motion of other digits, or otherwise interferes with the overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2010).  In this regard, amputation of the little finger warrants a 10 percent disability rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent disability rating is warranted for amputation of the little finger with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2010).   

On VA examination in August 2003, the Veteran reported that over the last 30 years or so, he had experienced intermittent mild pain in his right little finger associated with awkward movement.  He stated that he had to adjust to the awkward movement and make accommodations in his ability to carry out his occupational duties as a carpenter.  He maintained that the little finger pain was a three on a scale of 10 in severity when he performed too much hammering or other carpentry work.  Examination of the right hand revealed no erythema or inflammation.  Range of motion was within normal limits although the Veteran reported pain with movement.  The right little finger proximal interphalangeal joint had an abnormal angle.  The Veteran was found to have no difficulty with grasping objects or writing with a pencil in his hand.  An X-ray of the right hand showed slight lateral flexion of the proximal interphalangeal joint of the fifth digit and generalized osteopenia representing a probable old injury.  The Veteran was diagnosed with history of old fracture with slight lateral flexion of the proximal interphalangeal joint of the little finger of the right hand with no functional loss of range of motion due to pain.  

At a January 2010 VA examination, the Veteran indicated that he experienced constant aching pain in his right fifth finger with flare-ups once a year during cold weather.  He stated that the flare-up lasted while the cold weather continued.  He reported that he was employed in construction and that his little finger pain increased when he used a hammer all day long.  The Veteran denied being on any medication for his finger at the present time and maintained that he had no problems with activities of daily living.  He required no assistive aids for his finger and denied any history of malignancy.  He also reported no incapacitating episodes referable to his right hand in the past 12 months.  Examination revealed a 20 degree varus deformity at the level of the proximal interphalangeal joint in the right fifth finger.  There was no tenderness, swelling, heat, redness, or neurovascular deficit of the fifth finger of the right hand.  An X-ray confirmed the presence of a malunion of a fracture of the distal third of the proximal phalanx of the right fifth finger, which resulted in a varus deformity.  The examiner diagnosed the Veteran with status post malunion fracture of the proximal phalanx of the right fifth finger and opined that the Veteran was experiencing only a minimal to mild disability from his injury at present time.  He noted that there was no loss of joint function with use due to pain, fatigue, weakness, lack of endurance, or incoordination.  

The Veteran testified before the Board at an October 2009 travel board hearing.  Testimony revealed, in pertinent part, that when the Veteran performed construction work, he would hold the hammer with only four of his fingers because of pain in his right little finger.  The Veteran testified that the bone was popping in and out of the first joint on his right little finger.  He reported that although he did have arthritis in certain joints, he had not been treated for arthritis in his right little finger.  He maintained that during the winter season, he would experience numbness from the side of his right little finger up to the middle of his right arm.  

In this case, the evidence of record shows that ankylosis of the right little finger has not been diagnosed.  However, even if there were a diagnosis of ankylosis of the right little finger, the highest maximum disability rating under the code pertaining to ankylosis is zero percent.  Thus, the rating criteria pertaining to ankylosis cannot serve as a basis for an increased rating in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  The Board similarly concludes that an increased rating is not warranted under Diagnostic Code 5156 because the evidence does not show that the Veteran's residuals of a fracture of the right little finger are analogous to amputation.  Although the Veteran reported that he would make accommodations when he used a hammer due to right little finger pain and awkwardness of movement, he maintains the ability to grasp with his hand and write with a pencil in his hand.  Therefore, a condition analogous to amputation is not shown, and an increased rating is not warranted under the diagnostic criteria for amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

The regulations allow for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 38 C.F.R. § 4.45 provides that consideration should also be given to weakened movement, excess fatigability and incoordination.  According to the medical findings, however, there is no additional limitation of motion or functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran's disability most nearly approximates a disability mild in nature.  The Board therefore concludes that additional compensation under these provisions would be inappropriate.  Even accepting that he may have some residual pain from the in-service injury, the rating schedule does not require a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).   

The Board has also considered whether the Veteran is entitled to a separate rating for his right little finger disability based on any neurological impairment.  However, while the Veteran reported feeling numbness from the side of his right little finger to the middle of his right arm during cold weather, the most recent VA examination in January 2010 indicated that the Veteran had no neurovascular deficit of the fifth finger of the right hand.  Therefore, a separate rating for the Veteran's right little finger disability due to neurological impairment is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8519, 8610-8619, 8710-8719 (2010).  

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In sum, the weight of the credible evidence demonstrates that the Veteran's residuals of a fracture of the right little finger do not warrant a compensable disability rating under any of the applicable diagnostic criteria for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extra-schedular Rating

The Board finds no evidence that the Veteran's service-connected residuals of a fracture of the right little finger present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected residuals of a fracture of the right little finger during the period for which service connection has been established do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the evidence does not show frequent hospitalization due to the residuals of a fracture of the right little finger or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 
  

ORDER

A compensable disability rating for residuals of a fracture of the right little finger is denied.  


REMAND

Unfortunately, a remand is required in this case as to the issues of whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a right inguinal hernia disability, entitlement to service connection for a low back disability, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Regarding whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a right inguinal hernia disability, the decision of the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson requires that the Secretary look at the bases for the prior denial and notify the Veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board remanded this claim in December 2009 in order to provide the Veteran with notice as to the specific evidence necessary to reopen his claim for service connection.  However, a January 2010 notice letter from the RO did not contain the basis upon which the prior claim was denied and did not provide the specific evidence that would be required to substantiate the element needed for service connection that was found insufficient in the prior denial (i.e., an opinion relating the Veteran's right inguinal hernia disability to his service, to an event or injury in service, or to a service-connected disability).  The lack of notice of the basis upon which the service connection claim for a right inguinal hernia was previously denied and the evidence that would be required to substantiate the element needed for service connection that was found insufficient in the prior denial renders the January 2010 notice letter to the Veteran inadequate because it failed to provide the notice requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the Veteran has still not been provided with adequate notice for his claim, the Board finds that a remand for proper notification relating to the Veteran's claim is necessary.      

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  

With respect to the Veteran's claim for service connection for a low back disability, although service treatment records are negative for any complaints or treatment for a low back disability, the Veteran testified at his October 2009 travel board hearing that he had injured his back during service while bending down to lift and load machine guns that weighed approximately 100 pounds.  He also stated that after his back popped from loading the machine guns, he experienced pain that radiated down his low back.  Post-service VA and private medical records indicate that the Veteran reported low back pain in the right quadrant in October 1979, was diagnosed with mild chronic lumbosacral strain in March 1986, and received treatment for lower back pain in January 2003.  It remains unclear whether the Veteran's low back disability is related to his reported in-service back injury from lifting and loading machine guns.  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for his low back disability, it is necessary to have a medical opinion based upon a thorough review of the record that determines whether the Veteran's low back disability is related to his period of active service.  The Board thus finds that an examination and opinion addressing the etiology of the Veteran's low back disability is necessary in order to fairly decide the merits of the Veteran's claim.  

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran reported experiencing confusion and stress during his period of service as an infantryman.  Post-service VA medical records indicated that the Veteran had been diagnosed with and treated for paranoid schizophrenia.  However, the Veteran alleged that he had other mental disorders in addition to his paranoid schizophrenia, including PTSD.  The Board remanded the claim in December 2009 to determine whether any of the Veteran's diagnosed mental disorders, other than paranoid schizophrenia, were related to his period of service.  The examiner was specifically requested to provide a complete rationale for any opinions expressed.  On VA examination in January 2010, the examiner found that the Veteran did not meet the DSM-IV criteria for PTSD and diagnosed him with schizoaffective disorder, probable bipolar type.  He opined that the Veteran's schizoaffective disorder was less likely than not caused by his period of active service, but he did not provide a rationale for his opinion.  The lack of a rationale regarding why the Veteran's schizoaffective disorder was less likely than not due to his period of service renders the January 2010 VA examination inadequate because it failed to provide the complete opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board why the Veteran's acquired psychiatric disorder was less likely than not related to his period of service, the Board finds that a remand for an addendum opinion, preferably from the same VA examiner who examined the Veteran in January 2010, to determine why the Veteran's acquired psychiatric disorder is not related to his service is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall send the Veteran notice under 38 U.S.C.A. § 5103(a) that (1) notifies him of the evidence and information necessary to reopen the claim for service connection for a right inguinal hernia disability, (i.e., describes what new and material evidence is under the current standard); and (2) notifies him of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial (i.e., an opinion relating the Veteran's right inguinal hernia disability to his service, to an event or injury in service, or to a service-connected disability).
 
2.  The RO/AMC shall schedule the Veteran for a VA examination to determine whether any current low back disability is related to his period of active service.  The claims file should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is related to the Veteran's service, to include an in-service back injury from lifting and loading machine guns that weighed approximately 100 pounds.  In rendering his opinion, the examiner must acknowledge and discuss any lay evidence of in-service injury and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Any opinions expressed must be accompanied by a complete rationale.  

3.  The RO/AMC shall arrange for the VA examiner who examined the Veteran in January 2010 to review the Veteran's claims file and render an addendum opinion.  The examiner should provide a rationale for why the Veteran's diagnosed schizoaffective disorder is less likely than not related to his period of active service.  If the January 2010 VA examiner is not available, schedule the Veteran for an examination to ascertain whether any current acquired psychiatric disorder is related to his period of active service.  The claims file should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder, to include schizoaffective disorder, is related to the Veteran's service, to include the Veteran's reports of confusion and stress during his period of service.  In doing so, the examiner must acknowledge and discuss any lay evidence of in-service injury and continuity of symptoms.  See Dalton, 21 Vet. App. at 23.  Any opinions expressed must be accompanied by a complete rationale.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with due process considerations.  No inference should be made as to the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


